./


AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT CO                                                  MAR 27 2020
                                            SOUTHERN DISTRICT OF CALIFORNIA
                 UNITED STATES OF AMERICA                               JUDGMENT IN A C
                                   V.

                     JOEL GARCIA-MARTINEZ                                  Case Number:         19CR0275-DMS

                                                                        Jesus Mosqueda FD
                                                                        Defendant's Attorney
USM Number                         35420298
• -
THE DEFENDANT:
lg] pleaded guilty to count(s)           2 of the Indictment

 D was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                         Count
 Title & Section                        Nature of Offense                                                               Number(s)
 8 USC 1326                             ATTEMPTED REENTRY OF REMOVED ALIEN                                                 2




     The defendant is sentenced as provided in pages 2 through                     2           of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count(s)
           Count(s) remaining                                                  dismissed on the motion of the United States.
 lg]
                     --------------- is
           Assessment : $100. 00


 D JVTA Assessment*: $
           *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
     lg]   No fine                 •    Forfeiture pursuant to order filed                                         , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                         March 27 2020
                                                                         Date oflmposition of Sentence



                                                                         HON. Dana M. Saoraw
                                                                         UNITED STATES DISTRICT JUDGE
,
    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:                JOEL GARCIA-MARTINEZ                                                     Judgment - Page 2 of 2
    CASE NUMBER:              19CR0275-DMS

                                                      IMPRISONMENT
     The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
     EIGHTEEN (18) MONTHS.




     •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     •     The court makes the following recommendations to the Bureau of Prisons:




     •     The defendant is remanded to the custody of the United States Marshal.

     •     The defendant must surrender to the United States Marshal for this district:
            •    at _ _ _ _ _ _ _ _ A.M.                           on
            •    as notified by the United States Marshal.

           The defendant must surrender for service of sentence at the institution designated by the Bureau of
      •    Prisons:
            •    on or before
            •    as notified by the United States Marshal.
            •    as notified by the Probation or Pretrial Services Office.

                                                            RETURN
      I have executed this judgment as follows:

            Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to

      at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                        UNITED STATES MARSHAL



                                          By                     DEPUTY UNITED STATES MARSHAL




                                                                                                            19CR0275-DMS
